
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 234
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2010
			Mr. Tiahrt submitted
			 the following concurrent resolution; which was referred to the
			 Committee on the
			 Budget
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that there
		  should be a freeze on new discretionary non-defense, non-homeland security,
		  non-intelligence spending whenever there is a Federal budget
		  deficit.
	
	
		That it is the sense of Congress that
			 whenever a Federal budget deficit exists for a fiscal year Congress should
			 impose a freeze on new discretionary non-defense, non-homeland security,
			 non-intelligence, non-veterans spending at then current levels until the
			 Federal budget is in balance.
		
